Citation Nr: 0331243	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  95-09 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder. 
 
2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran had inactive duty for training from July 1963 
until July 1964, and served on active duty from September 
1964 until August 1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 1993 
rating decision of the Regional Office (RO) in Pittsburgh, 
Pennsylvania that denied service connection for disabilities 
of the back, neck and knees.  

The veteran was afforded a personal hearing in June 1997 
before a Member of the Board sitting at Washington, DC; the 
transcript of which is of record.  By letter dated in July 
2003, the appellant was notified that the Member who 
conducted his hearing was no longer at the Board, and he was 
advised as to his options in this instance, including 
scheduling another hearing before a Member of the Board at 
the RO or in Washington, DC.  A response was received from 
the veteran in August 2003 indicating that he did not desire 
an additional hearing.

This case was remanded by decisions of the Board dated in 
June 1997 and December 2000, and is once again the Board for 
appropriate disposition. 


REMAND

A review of the evidence in this case reflects that the 
veteran sought treatment for back and knee symptoms at 
various times during both periods of his military duty.  The 
post service record shows no treatment for orthopedic 
complaints until 
November 1992, when the appellant was seen at the Butler and 
University Drive (Oakland), Pennsylvania VA facilities for 
back and neck complaints, eventually leading to a discectomy 
in March 1993 at the VA.  The Board also notes that the 
veteran underwent VA examination in September 1982 and 
indicated that he had problems with his knee, but was not 
examined for such at that time.  It appears in this instance 
that no VA clinical records prior to November 1992, if any, 
have been requested.  The Board thus finds that any such 
records dating back to 1969 should be requested from the 
Butler and University Drive (Oakland), Pennsylvania VA 
facilities.

As well, the veteran testified upon personal hearing on 
appeal in June 1997 that throughout the years after service, 
he primarily received treatment for orthopedic complaints at 
the company where he worked, Babcock and Wilcox, Beaver 
Falls, Pennsylvania.  Therefore, employment health records 
dating back to 1969 should also be requested and associated 
with the claims folder. 

Additionally, the record reflects that one of the veteran's 
private physicians, J. L. Funkhouser, M.D., has stated over 
the years that the claimed orthopedic disabilities are 
related to in-service traumas.  When the appellant last had 
a VA compensation and pension examination in February 1998, 
the examiner rendered an opinion to the effect that 
generalized joint pains were not related to injury in 
service.  The Board observes, however, that neither opinion 
is well supported by or correlated with the clinical case 
history.  A current VA examination is indicated to resolve 
the conflicting opinions in this case.  

The fulfillment of VA's statutory duty to assist the 
appellant includes providing additional VA examination, and 
conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED for the following 
actions:

1.  All employment health records from 
Babcock and Wilcox, Beaver Falls, 
Pennsylvania, should be requested and 
associated with the claims folder.  

2.  Any and all of the veteran's VA 
outpatient records dating from 1969 to 
November 1992 from the Butler and 
University Drive (Oakland), 
Pennsylvania, VA facilities should be 
requested and associated with the 
claims folder.

3.  The veteran should be afforded VA 
spine and joint examinations of the 
neck, back, and knees at an appropriate 
VA medical facility to determine the 
etiology of the current neck, back, and 
knee disabilities.  All indicated 
studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should provide an opinion, 
with respect to each diagnosed 
disability of the neck, back and knees, 
as to whether such disability is at 
least as likely as not (that is, a 
probability of 50 percent or better) 
the result of injury or disease during 
service.  The examiner should set forth 
all examination findings, along with 
the complete rationale for the opinions 
expressed.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 
2002), and any other applicable legal 
precedent. 

8.  Following completion of the 
requested development, the RO should 
re-adjudicate the issues of entitlement 
to service connection for back, neck 
and bilateral knee disorders.  If the 
benefits sought on appeal are not 
granted, the appellant and his attorney 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond 
thereto.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate consideration.  .

No action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



